                                          Case 4:19-cv-02252-YGR Document 74 Filed 11/13/20 Page 1 of 3




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    BRIAN BEST,                                         Case No. 4:19-cv-02252-YGR
                                                       Plaintiff,                           ORDER (1) DENYING WITHOUT PREJUDICE
                                   7
                                                                                            MOTION TO PRODUCE; (2) DENYING
                                                v.                                          WITHOUT PREJUDICE MOTION FOR
                                   8
                                                                                            PROTECTIVE ORDER; AND (3) GRANTING IN
                                   9    VIRGIL SMITH,                                       PART MOTION TO AMEND OR CORRECT
                                                                                            COMPLAINT
                                                       Defendant.
                                  10                                                        Re: Dkt. Nos. 65, 66, 68
                                  11

                                  12          Pro se plaintiff Brian Best has filed three motions before the Court: (1) a motion to
Northern District of California
 United States District Court




                                  13   produce certain evidence (Dkt. No. 65); (2) a motion for a protective order (Dkt. No. 66); and a

                                  14   motion to amend or correct the complaint. (Dkt. No. 68.) For the reasons stated during the case

                                  15   management conference held on October 26, 2020, and for the reasons stated and confirmed

                                  16   below, the Court DENIES WITHOUT PREJUDICE these motions.

                                  17          Motion to Produce. As discussed at the case management conference, at this stage, the

                                  18   motion to produce is premature. The parties have only begun to engage in discovery. To the

                                  19   extent that there are any discovery disputes, the parties should attempt in good faith to resolve

                                  20   such disputes first, and thereafter follow the Court’s Standing Order in Civil Cases, which requires

                                  21   the submission of a joint letter brief not to exceed four (4) pages. See Standing Order in Civil

                                  22   Cases, Paragraph 8(B). Thus, the motion to produce is DENIED WITHOUT PREJUDICE.

                                  23           Motion for Protective Order. As discussed at the case management conference, the Court

                                  24   routinely enters the model stipulated protective order for standard litigation. The addition of

                                  25   several extraneous paragraphs to the model order by Mr. Best is not warranted in this instance.

                                  26   Accordingly, the motion for protective order is DENIED WITHOUT PREJUDICE. The parties may

                                  27   refile the model stipulated protective order for standard litigation for the Court’s consideration.

                                  28          Motion to Amend or Correct the Complaint. Based on the discussions during the case
                                          Case 4:19-cv-02252-YGR Document 74 Filed 11/13/20 Page 2 of 3




                                   1   management conference, the Court GRANTS IN PART the motion to amend or correct the

                                   2   complaint. Accordingly, the Court provides Mr. Best leave to amend his operative complaint in

                                   3   order to give him the opportunity to file a simple, concise and direct Third Amended Complaint

                                   4   which:

                                   5            1. States clearly and simply each claim he seeks to bring in federal court as required

                                   6               under Rule 8, and he should:

                                   7                   a. Set forth each claim in a separate numbered paragraph;

                                   8                   b. Identify each Defendant and the specific action or actions each Defendant

                                   9                       took, or failed to take, that allegedly caused the deprivation of Plaintiff's

                                  10                       constitutional rights; and

                                  11                   c. Identify the injury resulting from each claim;

                                  12            2. Explains how he has exhausted his administrative remedies as to each claim as against
Northern District of California
 United States District Court




                                  13               each Defendant before he filed this action;

                                  14            3. Does not make conclusory allegations linking each Defendant by listing them as

                                  15               having “direct involvement” to his claims without specifying how each Defendant was

                                  16               linked through their actions;

                                  17            4. Does not name any Defendant who did not act but is linked solely in his or her

                                  18               respondent superior capacity or against whom Plaintiff cannot allege facts that would

                                  19               establish either supervisorial or municipal liability; and

                                  20            5. Does not name Doe Defendants because any claims against Doe Defendants were

                                  21               dismissed without prejudice to Mr. Best moving for leave to amend to add them as

                                  22               named defendants once he learns their identities.

                                  23            Within twenty-eight (28) days from the date of this Order, Mr. Best shall file his Third

                                  24   Amended Complaint as set forth above. Because the Third Amended Complaint completely

                                  25   replaces the original complaint, Mr. Best must include in it all the claims he wishes to present.

                                  26   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.), cert. denied, 506 U.S. 915 (1992). He may

                                  27   not incorporate material from the original or prior complaints by reference. Mr. Best is further

                                  28   advised not to include claims or defendants that have already been dismissed with prejudice, but
                                                                                          2
                                          Case 4:19-cv-02252-YGR Document 74 Filed 11/13/20 Page 3 of 3




                                   1   may include any such claims or defendants that were only dismissed without prejudice (e.g. the

                                   2   Monell claim). A response from defendant(s) is due within twenty-one (21) days from the

                                   3   receipt of the Third Amended Complaint.

                                   4          This Order terminates Docket Numbers 65, 66, and 68.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 13, 2020

                                   7
                                                                                                     YVONNE GONZALEZ ROGERS
                                   8                                                                UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
